Citation Nr: 0935341	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected dysthymic disorder.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1982 to October 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the VA 
Regional Office (RO) in Honolulu, Hawaii.

In November 2007, the RO received a statement from the 
Veteran in which he indicated that he did not want a hearing.  
However, he wrote that, "I am willing to have a hearing, if 
the information I have provided is not sufficient to address 
my issue."  In his appeal (VA Form 9), received in January 
2007, the Veteran indicated that he did not want a hearing.  
In a letter, dated in January 2008, the RO requested the 
Veteran to clarify whether or not he desired a hearing.  The 
RO informed him that if no response was received from him 
within 60 days, a decision would be made on his claim.  An 
associated "report of contact" (VA Form 119), dated in 
January 2008, indicates that RO personnel informed someone at 
the Veteran's residence that a letter was being sent to the 
Veteran to which he needed to respond.  

There is no record of a response to the RO's January 2008 
letter.  Accordingly, the Board will proceed without further 
delay.  See 38 C.F.R. § 20.702(e) (2008).  


FINDING OF FACT

The Veteran's dysthymic disorder is shown to be productive of 
symptoms that include anxiety and dysphoria; his psychiatric 
disorder has not resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for dysthymic disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9433 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that an initial evaluation in excess of 
10 percent is warranted for his dysthymic disorder.  He 
asserts that he has symptoms that include dysphoria, and 
anxiety, and that he must take Prozac three times per day to 
control his symptoms.  See Veteran's appeal (VA Form 9), 
received in January 2007.  

In March 2006, the RO granted service connection for 
dysthymic disorder, and assigned a 10 percent evaluation, 
with an effective date for service connection (and the 10 
percent evaluation) of November 1, 2005.   

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

The RO has evaluated the Veteran's dysthymic disorder under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9433.  Under DC 9433, 
a 10 percent evaluation is assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating was warranted for: occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

For GAF scores ranging between 71 to 80, if symptoms are 
present, they are transient and expectable reactions to 
psychological stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV at 47 (American Psychiatric 
Association 1994) ("QRDC DSM-IV").  See also Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  

A statement from B.S.Y., M.D., received in April 2006, shows 
that this physician states that he has been treating the 
Veteran several times a year over the past four years, that 
the Veteran's treatment started in 1991, and that he has 
"only occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood."  

A statement from J.R.J.V., M.D., received in July 2006, shows 
that this physician states that he is a sleep disorder 
specialist, that he saw the Veteran in 1992, that the Veteran 
has a chronic mood disorder with severely depressed mood and 
anxiety with significant social impairment accompanied by 
some decrement in work productivity, and periods of confusion 
and forgetfulness.  He indicates that the Veteran's diagnosis 
was major depressive disorder, and that his symptoms had 
improved greatly with anti-depressants, although he continued 
to have some problems with dysphoria that intermittently 
affected his work, family, and social life.  

A VA examination report, dated in March 2007, shows that the 
Veteran complained of "very mild" symptoms, specifically, 
sometimes waking up tired, and sometimes having difficulty 
with concentration.  He reported some irritability, but 
denied suicidality, helplessness, changes in libido, or other 
severe symptoms.  He reported that he has used Prozac since 
1993, and that he currently works for the state government.  
He denied ever losing work due to mental health issues.  

On examination, he was well-groomed, and well-dressed, with a 
wide range of affect.  There was no impairment of thought 
processes or communication, no delusions, no hallucinations, 
no inappropriate behavior, no suicidal or homicidal thoughts, 
plans or intent, a normal ability to maintain hygiene, normal 
orientation, no deficiencies in memory, no obsessive or 
ritualistic behavior, a normal rate and flow of speech, mild 
depression, some anxiety in crowds, no sleep impairment, and 
no other relevant symptoms.  The report notes that his 
"symptoms are virtually all in remission," with no time 
lost from work in the last 12 months, and that his medication 
seems to control virtually all symptoms.  

The examiner stated that the Veteran's symptoms are in 
remission and that he shows no signs of industrial impairment 
due to mental health issues, providing highly probative 
evidence against this claim.  The Axis I diagnosis was 
dysthymic disorder, in remission with medication.  The Axis V 
diagnosis was a GAF score of 80, with a notation of "minimal 
symptoms, no social or occupational impairment."  The 
examiner indicated that the Veteran's C-file had been 
reviewed.  

After reviewing the totality of the evidence, the Board finds 
that an initial evaluation in excess of 10 percent is not 
warranted for the Veteran's dysthymic disorder.  The March 
2007 VA examination report shows that the Veteran was not 
shown to have the following symptoms: impairment of thought 
processes or communication, delusions, hallucinations, 
inappropriate behavior, suicidal or homicidal thoughts, plans 
or intent, deficiencies in memory, obsessive or ritualistic 
behavior, or sleep impairment.  The report further notes that 
the Veteran has a normal ability to maintain hygiene, normal 
orientation, a normal rate and flow of speech, and that he 
has "mild depression," and "some anxiety in crowds."
This report contains the only GAF score of record, i.e., a 
score of 80.  This GAF score is representative of transient 
and expectable reactions to psychological stressors with no 
more than slight impairment in social, occupational, or 
school functioning.  

With regard to employment, the VA examination report 
indicates that the Veteran works full-time, with no time lost 
from work in the last 12 months.  Furthermore, the VA 
examiner states that the Veteran's symptoms are virtually all 
in remission, the Veteran's symptoms were characterized as 
"minimal," and it was further stated that the Veteran's 
symptoms did not cause any social or occupational impairment.  
In summary, there is insufficient evidence of such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss.  The Board 
therefore finds that the Veteran's dysthymic disorder is not 
shown to have been manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an initial evaluation in excess of 10 percent under DC 9433.  
See 38 C.F.R. § 4.7.  Accordingly, the claim must be denied.

In reaching this decision, the Board has considered the 
statements of the two private physicians.  However, when read 
in context, Dr. J.R.J.V.'s statement pertains to the 
Veteran's inservice symptomatology.  As for Dr. B.S.Y.'s 
statement, the relevant part of this letter is four sentences 
long, and it does little more than to assert that the Veteran 
meets the criteria for a 30 percent evaluation due to 
"depressed mood."  It contains virtually no discussion or 
description of underlying findings, or of the Veteran's 
symptoms.  In addition, neither of these two statements is 
shown to have been based on a review of the Veteran's claims 
files, or any other detailed and reliable medical history.  
See Prejean v. West, 13 Vet. App. 444, 448-449 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  Accordingly, this 
evidence is insufficient to warrant a grant of the claim.  

In deciding the Veteran's increased initial evaluation claim, 
the Board has considered the determinations in Fenderson, and 
Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the 
Veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
The evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
at any time within the appeal period.  The Board therefore 
finds that the evidence is insufficient to show that the 
Veteran had a worsening of the disability in issue, and that 
an increased initial evaluation is not warranted.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The Veteran was informed of the 
VCAA by way of letters from the RO to the Veteran dated in 
November 2005, and April 2006.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  In any event, as 
the claim on appeal involves an initial evaluation, the VCAA 
is no longer applicable.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 491 (2006).  

The Board will point out, however, that the RO has provided 
assistance to the appellant as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  
The RO has obtained the Veteran's VA and non-VA medical 
records.  The Veteran has been afforded an examination.  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


